Case 3:20-cv-00319-TAD-KLH Document 60 Filed 02/18/21 Page 1 of 2 PageID #: 987


                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


 CURTIS RHODES                                          CASE NO. 3:20-CV-00319

 VERSUS                                                 JUDGE TERRY A. DOUGHTY

 AURORA CARES, LLC                                      MAG. JUDGE KAREN L. HAYES


                                        JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered,

 together with the written objections thereto filed with this Court, and, after a de novo review of

 the record, finding that the Magistrate Judge's Report and Recommendation is correct,

        IT IS ORDERED that Plaintiff=s motion to remand [doc. # 19] is DENIED.

        IT IS FURTHER ORDERED that Plaintiff’s claims against defendant, Lisa Davis, are

 DISMISSED WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that Plaintiff’s motion for attorney’s fees [doc. # 19] is

 DENIED.

        IT IS FURTHER ORDERED that Defendant Lisa Davis’s motion to dismiss [doc. # 17]

 is DENIED because the court lacks jurisdiction to consider it.

        IT IS FURTHER ORDERED that Defendant Aurora Cares’ motion to dismiss [doc. # 12]

 is DENIED.

        IT IS ORDERED that Defendant Aurora Cares’ alternative motion to stay is GRANTED,

 and this case is stayed pending the outcome of the medical review panel.

        MONROE, LOUISIANA, this 18th day of February, 2021.




                                                                  Terry A. Doughty
                                                             United States District Judge
Case 3:20-cv-00319-TAD-KLH Document 60 Filed 02/18/21 Page 2 of 2 PageID #: 988
